Exhibit 10.43 Name: [EMPLOYEE NAME] Number of Shares of Stock Subject to Stock Option: [AMOUNT] Exercise Price Per Share: $[PRICE] Date of Grant: [DATE] ABIOMED, Inc.2015 Omnibus Incentive Plan Non-statutory Stock Option Agreement (Employee) This agreement (this “Agreement”) evidences the grant of a stock option by ABIOMED, Inc. (the “Company”) to the individual named above (the “Optionee”) pursuant to and subject to the terms of the ABIOMED, Inc. 2015 Amended and Restated Omnibus Incentive Plan (as amended from time to time, the “Plan”), which is incorporated herein by reference. 1.Grant of Stock Option.On the date of grant set forth above (the “Date of Grant”) the Company granted to the Optionee an option (the “Stock Option”) to purchase, on the terms provided herein and in the Plan, up to the number of shares of Stock set forth above (each, a “Share,” and collectively, the “Shares”) at the exercise price per Share set forth above, in each case, subject to adjustment pursuant to Section 7 of the Plan in respect of transactions occurring after the date hereof.
